--------------------------------------------------------------------------------

Exhibit 10.4

 
PERFORMANCE AWARD AGREEMENT




THIS PERFORMANCE AWARD AGREEMENT (this “Agreement”) is made effective as of
August 1, 2006, between Maguire Properties, Inc., a Maryland corporation (the
“Company”), Maguire Properties, L.P., a Maryland limited partnership (the
“Partnership”) and Robert F. Maguire III (the “Grantee”).


WHEREAS, the Company maintains the Amended and Restated 2003 Incentive Award
Plan of Maguire Properties, Inc., Maguire Properties Services, Inc. and Maguire
Properties, L.P. (the “Plan”);


WHEREAS, the Company wishes to carry out the Plan (the terms of which are hereby
incorporated by reference and made a part of this Agreement);


WHEREAS, the Plan provides for the issuance of performance or incentive awards
that may be paid in cash, Common Stock or a combination of both (a “Performance
Award”);


WHEREAS, the Committee, appointed to administer the Plan, has determined that it
would be to the advantage and in the best interest of the Company and its
stockholders to issue the Performance Award provided for herein to the Grantee
as an inducement to remain in the service of the Company, the Partnership, the
Services Company and their Subsidiaries as the Chief Executive Officer of the
Company, and as an incentive for increased efforts during such service, and has
advised the Company thereof and instructed the undersigned officer to issue said
Performance Award;


WHEREAS, certain capitalized terms used herein are defined in Section 13 below;
and


WHEREAS, all capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Plan.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:


1. Grant of Performance Award.
 
(a) For good and valuable consideration, effective as of the date hereof (the
“Grant Date”), the Company hereby grants to the Grantee the Performance Award
upon the terms and conditions set forth in this Agreement. Notwithstanding
anything to the contrary anywhere else in this Agreement, the Performance Award
is subject to the terms, definitions and provisions of the Plan, which is
incorporated herein by reference.
 
(b) The Performance Award represents an incentive bonus that will become vested
and earned based upon the Grantee’s continued employment as the Chief Executive
Officer of the Company and the achievement of the performance goals set forth in
Section 2 hereof. The actual amount of the Performance Award, if any, will be
based on the Grantee’s

 
 

--------------------------------------------------------------------------------

 
 





vested interest in a percentage of the Excess Shareholder Value, as determined
in accordance with this Agreement. The Grantee’s right in the Performance Award
represents a mere unfunded and unsecured contingent promise to pay by the
Company or the Partnership, as applicable. Neither the Performance Award nor any
interest therein may be transferred, assigned, alienated or anticipated.


2. Vesting of Performance Award.


(a) Provided that the Grantee remains continuously employed as the Chief
Executive Officer of the Company until July 13, 2010, in the event that the
Company achieves a compound annual Total Shareholder Return equivalent to at
least 15% during the period commencing on July 14, 2006 and ending on July 13,
2010 (the “TSR Target”), the Performance Award shall become vested as of July
13, 2010 with respect to a dollar amount equal to the Performance Award Amount.


(b) Notwithstanding the foregoing, if (1) a Change in Control occurs prior to
July 13, 2010 and the Grantee remains continuously employed as the Chief
Executive Officer of the Company until the date of such Change in Control (the
“Change in Control Date”), and (2) the Company achieves a compound annual Total
Shareholder Return equivalent to at least 15% during the period commencing on
July 14, 2006 and ending on the Change in Control Date, the Performance Award
(determined as set forth below) shall become vested as of the Change in Control
Date with respect to a dollar amount equal to the Performance Award Amount, and
all obligations to the Grantee in respect of the Performance Award shall be
satisfied in full upon payment thereof. In determining the dollar amount of the
Performance Award that shall become vested upon a Change in Control, the actual
compound annual Total Shareholder Return greater than 15% for the period ending
on the Change in Control Date shall be considered and not a hypothetical TSR
Target.


(c) Notwithstanding the foregoing, in the event of a termination of the
Grantee’s employment as the Chief Executive Officer of the Company for any
reason, then, to the extent the Performance Award (or a portion thereof) has not
yet become vested under Section 2(a) or (b) above, the Grantee’s right to
receive any portion of the Performance Award will thereupon be forfeited by the
Grantee, and the Company will have no obligations to the Grantee with respect
thereto.


(d) For illustrative purposes only, Exhibit A to this Agreement sets forth an
example demonstrating the calculation of the Performance Award Amount using
various assumptions.


3. Payment of Performance Award. Not later than 30 days after July 13, 2010 (or
the Change in Control Date, as applicable), the Company or the Partnership will
distribute the amount or value of such portion of the Performance Award that has
become vested (as determined under Section 2) to the Grantee in the form of
shares of Common Stock, subject to the limits set forth in Article II of the
Plan; provided, however, that in no event shall the number of shares of Common
Stock distributed with respect to the Performance Award exceed 1,400,000 shares
(subject to adjustment as provided in Section 11.3 of the Plan); provided,
further, that the

 
2

--------------------------------------------------------------------------------

 
 





Administrator, in its sole and absolute discretion, may elect to distribute some
or all of such vested Performance Award in cash. With respect to any portion of
the Performance Award that is satisfied by the distribution of shares of Common
Stock, the value of such shares shall be equal to the Fair Market Value (as
defined in the Plan) on the date the Performance Award (or portion thereof)
became vested.


4. Determinations by Administrator. Notwithstanding anything contained herein,
all determinations, interpretations and assumptions relating to the vesting and
calculation of the Performance Award (including, without limitation,
determinations, interpretations and assumptions with respect to shareholder
value, shareholder return and the Performance Award Amount) shall be made by the
Administrator. In making such determinations, the Administrator may employ
attorneys, consultants, accountants, appraisers, brokers, or other persons, and
the Administrator, the Board, the Company, the Partnership and their officers
and directors shall be entitled to rely upon the advice, opinions or valuations
of any such persons. All actions taken and all interpretations and
determinations made by the Administrator or the Board in good faith and absent
manifest error shall be final and binding upon the Grantee, the Company and all
other interested persons. In addition, the Administrator, in its discretion, may
adjust or modify the methodology for calculating the Performance Award
(including, without limitation, the methodology for calculating shareholder
value and shareholder return), as necessary or desirable to account for events
affecting the value of the Common Stock which, in the discretion of the
Administrator, are not considered indicative of Company performance, such as the
issuance of new Common Stock, stock repurchases, stock splits, issuances and/or
exercises of stock grants or stock options, and similar events, all in order to
properly reflect the Company’s intent with respect to the performance objectives
underlying the Performance Award or to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available with respect to the
Performance Award.


5. No Rights as Stockholder. Provided that any portion of the Performance Award
that becomes vested and payable is timely distributed in accordance with Section
3 above, the Grantee shall not be, nor have any of the rights or privileges of,
a stockholder of the Company in respect of any shares issued upon payment of the
Performance Award (or any portion thereof) unless and until certificates
representing such shares shall have been issued by the Company or the
Partnership, as applicable, to the Grantee or unless and until such stock
ownership is properly entered on the records of the duly authorized transfer
agent of the Company.


6. Compliance With Law. The Grantee acknowledges that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
all applicable federal and state laws, rules and regulations (including, but not
limited to the Securities Act and the Exchange Act and any and all regulations
and rules promulgated by the Securities and Exchange Commission thereunder,
including without limitation the applicable exemptive conditions of Rule 16b-3)
and to such approvals by any listing, regulatory or other governmental authority
as may, in the opinion of counsel for the Company or the Partnership, be
necessary or advisable in connection therewith. Notwithstanding anything herein
to the contrary, the Plan shall be administered, and the Performance Award is
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan, this

 
3

--------------------------------------------------------------------------------

 
 





Agreement and the Performance Award shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.


7. Code Section 409A. Neither the Performance Award nor any amount payable under
this Agreement is intended to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code. Notwithstanding any provision of
this Agreement to the contrary, in the event that following the effective date
of this Agreement, the Company or the Partnership determines that the
Performance Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the effective date of this Agreement), the Company or the
Partnership may adopt such amendments to this Agreement or adopt other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company or the Partnership
determines are necessary or appropriate to (a) exempt the Performance Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Performance Award, or (b) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance. In the event that the Performance Award or any amount payable under
this Agreement is finally determined to constitute “nonqualified deferred
compensation”, this Agreement shall be interpreted in accordance with Section
409A of the Code and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the effective date of this Agreement. 


8. Amendment. This Agreement and the Plan may be amended without the consent of
the Grantee; provided, however, that no amendment to this Agreement shall,
without the consent of the Grantee, adversely affect or impair any rights of the
Grantee under this Agreement


9. Severability. In the event that one or more of the provisions of this
Agreement may be invalidated for any reason by a court, any provision so
invalidated will be deemed to be separable from the other provisions hereof, and
the remaining provisions hereof will continue to be valid and fully enforceable.


10. Governing Law. This Agreement shall be administered, interpreted and
enforced under the internal laws of the State of California without regard to
conflicts of laws thereof.


11. Tax Withholding. The Company or the Partnership, as applicable, shall be
entitled to require payment in cash or deduction from compensation (including
the Performance Award) payable to the Grantee of any sums required by federal,
state or local tax law to be withheld with respect to the issuance, vesting, or
payment of the Performance Award. The Administrator may in its discretion and in
satisfaction of the foregoing requirement allow the Grantee to elect to have the
Company or the Partnership, as applicable, withhold shares of Common Stock
otherwise issuable under the Performance Award (or allow the return of shares of
Common Stock) having a Fair Market Value equal to the sums required to be
withheld. Notwithstanding any other provision of the Plan or this Agreement, the
number of shares of Common Stock which may be withheld with respect to the
issuance, vesting or payment of the Performance Award in order to satisfy the
Grantee’s federal and state income and payroll tax liabilities with respect to
the issuance, vesting or payment of the Performance Award shall be limited to
the number of

 
4

--------------------------------------------------------------------------------

 
 





shares which have a Fair Market Value on the date of withholding or repurchase
equal to the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal and state tax income and payroll tax purposes that
are applicable to such supplemental taxable income


12. No Tax Advice. Neither the Company nor the Partnership has made any warranty
or representation to the Grantee with respect to the income tax consequences of
the transactions contemplated by this Agreement, and the Grantee is in no manner
relying on the Company, the Partnership or any of their representatives for an
assessment of such tax consequences. The Grantee is advised to consult with his
or her own tax advisor with respect to such tax consequences and the issuance,
vesting and payment of the Performance Award.


13. Certain Definitions. As used herein, the following terms shall have the
meanings specified below, unless the context clearly indicates otherwise.


(a) “Administrator” shall have the meaning ascribed to such term in the Plan.
The Administrator is currently the Compensation Committee of the Board.


(b) “Base Price” means $35.06, which represents the closing trading price of a
share of Common Stock on the New York Stock Exchange on July 14, 2006.


(c) “Excess Shareholder Value” means, with respect to the total number of shares
of Common Stock and limited partnership units of the Partnership exchangeable
for Common Stock outstanding as of the Valuation Date, the aggregate positive
dollar value, if any, of the compound annual Total Shareholder Return (as
applied to such stock and units) for the Performance Period in excess of a
compound annual Total Shareholder Return equivalent to 15% for such Performance
Period.


(d) “Performance Award Amount” means 10% of the Excess Shareholder Value;
provided, however, that in no event shall the dollar value of the Performance
Award Amount exceed the product of (x) 1,400,000 shares of Common Stock (subject
to adjustment as provided in Section 11.3 of the Plan), and (y) the Fair Market
Value (as defined in the Plan) on the date the Performance Award (or portion
thereof) becomes vested.


(e) “Performance Period” means the period beginning on July 14, 2006 and ending
on the Valuation Date.


(f) “Total Shareholder Return” means the compound annual return percentage
yielded by the excess of the Trailing Average Fair Market Value, as of the
Valuation Date, of a share of Common Stock outstanding as of July 14, 2006,
increased or decreased, as applicable, by an amount that would be realized if
all cash dividends paid on a share of Common Stock during the Performance Period
were reinvested in Common Stock on the applicable dividend payment date, over
the Base Price; provided, however, that for purposes of calculating the Total
Shareholder Return in the event of a Change in Control under Section 2(b) above,
Total Shareholder Return shall mean the compound annual return percentage
yielded by the excess of the price per share of Common Stock paid in connection
with such Change in Control, increased

 
5

--------------------------------------------------------------------------------

 
 





by an amount that would be realized if all cash dividends paid on a share of
Common Stock during the Performance Period were reinvested in Common Stock on
the applicable dividend payment date, over the Base Price.


(g) “Trailing Average Fair Market Value” means the average of the closing
trading prices of a share of Common Stock on the principal exchange on which
such shares are then traded during the twenty consecutive trading days ending on
the Valuation Date (or ending on the last trading day preceding the Valuation
Date if the Valuation Date does not fall on a trading day).


(h) “Valuation Date” means July 13, 2010; provided, however, that in the event
of a Change in Control that occurs prior to July 13, 2010, the Valuation Date
shall mean the Change in Control Date.












[Signature Page Follows]

 
6

--------------------------------------------------------------------------------

 
 







IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.
 
MAGUIRE PROPERTIES, INC.,
a Maryland corporation




By: /s/ Caroline S. McBride                 
Name: Caroline S. McBride
Title: 




MAGUIRE PROPERTIES, L.P.,
a Maryland limited partnership


By: Maguire Properties, Inc., a Maryland  corporation
Its: General Partner




By: /s/ Caroline S. McBride                    
Name: Caroline S. McBride
Title:
 






GRANTEE


/s/ Robert F. Maguire III   
Robert F. Maguire III


 

 
7

--------------------------------------------------------------------------------

 
 









EXHIBIT A






[EXAMPLE - PERFORMANCE AWARD CALCULATION]